Citation Nr: 1824264	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1968 to December 1971, including service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).


FINDING OF FACT

The Veteran has a current acquired psychiatric disorder, variously diagnosed as PTSD, other specified trauma and stress-related disorder, that is related to his naval service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, variously diagnosed as PTSD, other specified trauma and stress-related disorder, was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5 (Fifth Edition).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  In this case, the Veteran's claim was certified to the Board on January 28, 2015; therefore, the regulations pertaining to the DSM-V are for application.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

If a claimed stressor is not related to combat or fear of hostile or military activity, then a veteran's lay statements, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he developed a psychiatric disorder following incidents that occurred during his service in Vietnam.  Specifically, he has indicated that his duties placed him in close proximity to combat conditions, such as incoming rocket fire and small-arms fire.  The Veteran has reported that he was exposed to constant firefights while working as an engineer in a combat zone.  He also described a Vietnamese civilian, a young girl, being killed by a grenade. 

The Veteran's service personnel records show that he served in the SeaBees in the Republic of Vietnam from February 1970 to October 1970.  He was awarded the Republic of Vietnam Campaign Medal, the Vietnam Service Medal with bronze star, and the Fleet Marine Force Combat Operations Insignia.

Post-service VA medical records document diagnoses of chronic PTSD and insomnia.  In May 2007, he complained of sleeping problems, "feeling blue," and isolation.  He stated that while assigned to Da Nang in Vietnam, he saw fellow soldiers get killed and bagged dead and mutilated bodies.  In March 2008, he reported becoming irritated easily.  He recalled being exposed to sporadic incoming fire and seeing mutilated bodies.  

During a June 2014 VA examination, the Veteran reported that he was subjected to constant firefights while serving in Vietnam.  He also reported that he witnessed the death of a Vietnamese civilian.  The examiner indicated that the Veteran's stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  See June 2014 VA examination report at 4.  However, the examiner determined that the Veteran did not satisfy the full criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with other specified trauma and stress-related disorder.  The examiner opined that the Veteran's other specified trauma and stress-related disorder was subclinical/subthreshold PTSD and was related to his experiences while serving in Vietnam.

In January 2013, Dr. C.P.B., a VA psychologist, opined that the Veteran's symptoms of PTSD, including emotional detachment, psychogenic amnesia, anger issues, hypervigilance, exaggerated startle response, and difficulty concentrating, were caused by traumatic experiences during his service in Vietnam.  In so finding, Dr. C.P.B. considered the Veteran's reported in-service stressors, including combat activity.  Dr. C.P.B. noted that the Veteran began drinking heavily to self-medicate.  He had problems with his supervisors at work and learned to avoid conflict by withdrawing.  Dr. C.P.B. found that the Veteran met the criteria for PTSD and continues to re-experience the terror and horrifying images from Vietnam on a daily basis.  He diagnosed the Veteran with chronic moderate PTSD.  

The Board notes that the June 2014 VA examiner determined that the Veteran's stressors were adequate to support a diagnosis of PTSD and were related to his fear of hostile military or terrorist activity.  In so doing, the examiner specifically considered the Veteran's stressors relating to his exposure to enemy fire and the death of a civilian.  The Veteran's service personnel records also note that he served in an area with combat hazards.  As such, his stressors are consistent with the places, types, and circumstances of his service.  Therefore, an in-service stressor is established.

The Board acknowledges that the June 2014 VA examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  However, the VA examiner did not address the numerous VA medical records showing diagnoses of PTSD.  Moreover, Dr. C.P.B., a VA psychologist, diagnosed the Veteran with PTSD and related the disorder to his experiences in Vietnam.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  In this regard, although the June 2014 VA examiner diagnosed the Veteran with other specified trauma and stress-related disorder, he nevertheless provided a positive nexus opinion.

Based on the foregoing evidence, it is clear that two separate VA professionals have diagnosed the Veteran with psychiatric disorders that are related to his active service, specifically his service in the Republic of Vietnam.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and other specified trauma and stress-related disorder, have been met.  







ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, other specified trauma and stress-related disorder, is granted. 




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


